Citation Nr: 1134610	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 2000 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, denied entitlement to service connection for PTSD in a May 2010 decision and remanded the issue remaining on appeal for additional development as a result of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), by the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in January 2005, December 2009, and May 2010.  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A Veteran is, generally, competent to give evidence about what he or she experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In this case, the available record includes psychiatric diagnoses other than PTSD.  The Veteran's service treatment records include an October 2004 report of medical history in which she stated that during service while on a boat detail she had experienced depression and that approximately two months earlier she had experienced it again.  She noted she had not been seen by a medical care provider.  Her October 29, 2004, separation examination revealed a normal clinical psychiatric evaluation.  VA treatment records include a December 22, 2004, psychiatric consultation report which provided Axis I diagnoses of depressive disorder and chronic PTSD.  A July 2007 treatment report provided Axis I diagnoses including recurrent major depression and PTSD.  The examiner also noted that the Veteran was scheduled for a follow up appointment in three months and suggested that she may need continued therapy and medication.  

Although the record shows the Veteran did not reply to a May 2010 VA letter requesting that she, among other things, identify the dates and places of treatment of any VA care related to her remaining claim, there is sufficient information indicating that additional VA treatment records exist pertinent to this claim.  The most recent correspondence provided by the Veteran also indicates she has moved from Missouri to Arizona.  Therefore, the Board finds that further development to obtain VA treatment records and a VA medical opinion addressing the Veteran's complaints of depression during and after active service is required prior to appellate review.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue remaining on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available pertinent VA treatment records.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, to include a search for any reports maintained by the St. Louis and Heartland - East VA treatment facilities after May 2005 or any VA treatment provided since the Veteran's move to Arizona, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that she has an acquired psychiatric disorder other than PTSD as a result of active service or a psychosis that was manifest within one year of her discharge from active service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


